DETAILED ACTION
This is the final Office action and is responsive to the papers filed 04/06/2022.  The amendments filed on 04/06/2022 have been entered and considered by the examiner.  Claims 11-18, and 21 are currently pending and examined below.  Claim 11 has been amended.  Claims 19-20 have been cancelled.  Claim 21 has been added.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument on page 5 filed on 04/06/2022 regarding claim interpretation under 35 U.S.C. 112(f) have been acknowledged.  The Examiner has removed the 112(f) analysis.
Applicant’s amendment and argument on page 5 filed on 04/06/2022 regarding claim rejections under 35 U.S.C. 112(b) are persuasive.  Claim rejections under 35 U.S.C. 112(b) are withdrawn.
Applicant’s amendment and argument on page 5 filed on 04/06/2022 regarding claim rejections under 35 U.S.C. 103 are not persuasive.  Claim rejections under 35 U.S.C. 103 are not withdrawn.  
In particular, on page 6 of the Applicant’s Argument, the Applicant argues that with respect to Claim 11 You does not disclose or suggest “approving the vehicle system for activation depending on a result of the localization”.  The Examiner respectfully disagrees and asserts that at least Fig. 1, [0031]-[0044], [0003] of You teach localizing a using a landmark localization method through first, second and third landmark detectors 21-23, and a global navigation satellite method through satellite navigation receiver.  The motivation to localize using the methods discussed above is presented in [0003] in the background which is to a precisely estimating a self vehicle location with sufficient robustness, then the vehicle is driven knowing its location on a precise map.  Driving of the autonomous vehicle is analogous to the claimed activation of an automated driving operation, and driving of the autonomous vehicle also means the automated driving operation is already approved.  Moreover, driving is done based knowing its location on the precise map.   By this reasoning, the Examiner respectfully submits that You reads on “approving the vehicle system for activation depending on a result of the localization”.
On page 14 of the Applicant’s Argument, the Applicant argues that with respect to Claim 11 “The quotes of Christensen provided in the Office Action confirm that Christensen's disclosure relates to upcoming road portions and does not involve confirmation ‘that the vehicle is located on a route section approved for automated’”.  The argument appears to be that the claimed is whether the vehicle is located on a route section approved for automated driving operation not on the Christensen’s route sections ahead of the vehicle.  The Examiner respectfully submits that at least Fig. 2, step 101 and 104, col. 11, line 54 – col. 12, line 27 of Christensen teach “determining whether or not the vehicle 2 can activate automated steering at an upcoming portion of a road” and “vehicle 2 determines whether or not to activate automated steering at the upcoming portion of the road”.  Meaning, vehicle 2 activates the automated steering when it reaches the upcoming portion of the road.  It is implied that the vehicle 2 determines the location of itself to know that it itself has reached the upcoming portion of the road to know when to activate the automated steering.  By this reasoning, together with the fact that Christensen also discloses lane marking detecting unit 3 detecting landmarks 4 and the GPS positioning system 6 determining the current position of the vehicle 2, the Examiner respectfully submits that Christensen reads on “approving the vehicle system for activation depending on a result of the localization, wherein the vehicle system is only approved for activation if it is confirmed with each of the applied localization methods that the vehicle is located on a route section approved for automated driving operation”.
Because You discloses “approving the vehicle system for activation depending on a result of the localization” and Christensen further discloses “approving the vehicle system for activation depending on a result of the localization, wherein the vehicle system is only approved for activation if it is confirmed with each of the applied localization methods that the vehicle is located on a route section approved for automated driving operation”, one of ordinary skill in the art would be motivated to combine You and Christensen to disclose Claim 11.
Claims 12-18 are rejected by virtue of its dependency to the rejected Claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over You et al. (US 20150378015 A1; hereinafter You) in view of Christensen et al. (US 9919716 B2; hereinafter Christensen).

Regarding claim 11, You discloses:
A method for controlling a vehicle system (Fig. 1) of a vehicle, which is equipped to perform automated driving operation (driving autonomous vehicle based on a precise map with a current location of the vehicle; [0003]), the method comprising: 
localizing the vehicle with at least two different localization methods (location estimator 40 estimates a location at which a vehicle is most likely to be located using 1. image photograph 11 and first landmark detector 21; 2. wireless monitor 12 and landmark detector 22; and 3. satellite navigation receiver 13 and third landmark detector 23; Fig. 1, [0031]-[0044]), wherein the at least two localization methods comprise at least one landmark-based localization method (1., 2. and 3. includes first, second and third landmark detectors for detecting landmarks; Fig. 1, [0031]-[0044]) and one localization method based on at least one global navigation satellite system (3. is based on satellite navigation receiver 13 that receives navigation information for confirming the current location of the vehicle; Fig. 1, [0031]-[0044]); and 
approving the vehicle system for activation depending on a result of the localization (driving autonomous vehicle based on a precise map with a current location of the vehicle; [0003]).

You does not specifically disclose:
wherein the vehicle system is only approved for activation if it is confirmed with each of the applied localization methods that the vehicle is located on a route section approved for automated driving operation.

However, Christensen discloses:
approving the vehicle system for activation depending on a result of the localization (determining whether or not the vehicle 2 can activate automated steering at an upcoming portion of a road; Fig. 2, step 104, col. 12, lines 16-19), wherein the vehicle system is only approved for activation if it is confirmed with each of the applied localization methods that the vehicle is located on a route section approved for automated driving operation (vehicle 2 determines whether or not to activate automated steering at the upcoming portion of the road, Fig. 2, step 104, after the lane marking detecting unit 3 detects landmarks 4 and the GPS positioning system 6 determines the current position of the vehicle 2, Fig. 2, step 101; col. 11, line 54 – col. 12, line 27).

You and Christensen are both considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified You’s autonomous localization to further incorporate Christensen’s autonomous driving control activation that depends on landmark detections and GPS positioning for the advantage of obtaining a more precise vehicle location which results in a more predictable and reliable driving/mode transitioning (Christensen’s col. 1, lines 24-50). 

Regarding claim 21, You discloses:
A device (Fig. 1) for controlling a vehicle system of a vehicle, which is equipped to perform automated driving operation (driving autonomous vehicle based on a precise map with a current location of the vehicle; [0003]), the device comprising: 
a global navigation satellite system receiver (satellite navigation receiver 13; Fig. 1); 
a vehicle sensor system (sensor unit 10; Fig. 1); and 
a processing unit (an apparatus for a self localization of vehicle must include a processing unit; Fig. 1, [0030]) coupled to the global navigation satellite system receiver and the vehicle sensor system (the processing unit must be coupled to obtain sensor data; Fig. 1, [0030]), wherein the processing unit is configured to 
localize the vehicle (location estimator 40 estimates a location at which a vehicle is most likely to be located using 1. image photograph 11 and first landmark detector 21; 2. wireless monitor 12 and landmark detector 22; and 3. satellite navigation receiver 13 and third landmark detector 23; Fig. 1, [0031]-[0044]) using a landmark-based localization using information from the vehicle sensor system (1., 2. and 3. includes first, second and third landmark detectors for detecting landmarks; Fig. 1, [0031]-[0044]) and a localization based on signals received by the global navigation satellite system receiver (3. is based on satellite navigation receiver 13 that receives navigation information for confirming the current location of the vehicle; Fig. 1, [0031]-[0044]); and 
approve the vehicle system for activation depending on a result of the localization (driving autonomous vehicle based on a precise map with a current location of the vehicle; [0003]).

You does not specifically disclose:
wherein the vehicle system is only approved for activation if it is confirmed that the localizations using the landmark-based localization based on the signals received by the global navigation satellite system receiver both indicate that the vehicle is located on a route section approved for automated driving operation.

However, Christensen discloses:
approve the vehicle system for activation depending on a result of the localization (determining whether or not the vehicle 2 can activate automated steering at an upcoming portion of a road; Fig. 2, step 104, col. 12, lines 16-19), wherein the vehicle system is only approved for activation if it is confirmed that the localizations using the landmark-based localization based on the signals received by the global navigation satellite system receiver both indicate that the vehicle is located on a route section approved for automated driving operation (vehicle 2 determines whether or not to activate automated steering at the upcoming portion of the road, Fig. 2, step 104, after the lane marking detecting unit 3 detects landmarks 4 and the GPS positioning system 6 determines the current position of the vehicle 2, Fig. 2, step 101; col. 11, line 54 – col. 12, line 27).

You and Christensen are both considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified You’s autonomous localization to further incorporate Christensen’s autonomous driving control activation that depends on landmark detections and GPS positioning for the advantage of obtaining a more precise vehicle location which results in a more predictable and reliable driving/mode transitioning (Christensen’s col. 1, lines 24-50). 

Claims 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over You in view of Christensen and in view of Gutmann et al. (US 20060064202 A1; hereinafter Gutmann).

Regarding claim 12, You discloses:
wherein the landmark-based localization method comprises: 
comparing sensor-determined landmark signatures (landmarks sensed and detected by 1. image photograph 11 and first landmark detector 21; 2. wireless monitor 12 and landmark detector 22; and 3. satellite navigation receiver 13 and third landmark detector 23; Fig. 1, [0031]-[0044]) with landmark signatures takes from a digital map (landmarks on map data; Fig. 1, [0033]-[0044]) to determine a most probable position of the vehicle in the digital map (landmark recognizer 30 recognizes and combines the landmarks detected by the landmark detectors 21-23 with the map data, and updates a probability distribution, location estimator 40 uses the updated probability distribution to estimate a location at which a vehicle is most likely to be located as a self position in the map data; Fig. 1, [0040]-[0044]) and a similarity measure of the comparison of sensor-determined landmark signatures with landmark signatures (landmark recognizer 30 updates the probability distribution based on a measurement value of a new landmark sensed by sensor unit 10 or a modeled target, thus landmark recognizer 30 recognizes the similarity and differences, i.e., between the landmarks detected by the landmark detectors 21-23 and landmarks on the map data; Fig. 1, [0043]).

You and Christensen do not specifically disclose:
comparing a similarity measure of the comparison of sensor-determined landmark signatures with landmark signatures.

However, Gutmann discloses:
comparing a similarity measure of the comparison of sensor-determined landmark signatures with landmark signatures (evaluate similarity between landmarks sensed and landmarks in the registered environment maps; [0057]).

You, Christensen and Gutmann are considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified You’s autonomous localization to further incorporate Gutmann’s similarity measure for the advantage of identifying the environment which results in a more precise vehicle location (Gutmann’s [0010]). 

Regarding claim 13, You does not specifically disclose:
wherein a confirmation that the vehicle is located on a route section approved for automated driving operation is only issued if 
the determined most probable position is located on the route section approved for automated driving operation, and 
the determined similarity measure exceeds a predetermined similarity threshold.

Christensen discloses:
wherein a confirmation that the vehicle is located on a route section approved for automated driving operation (determining whether or not the vehicle 2 can activate automated steering at an upcoming portion of a road; Fig. 2, step 104, col. 12, lines 16-19) is only issued if 
the determined most probable position is located on the route section approved for automated driving operation (vehicle 2 determines whether or not to activate automated steering at the upcoming portion of the road, Fig. 2, step 104, after the lane marking detecting unit 3 detects landmarks 4 and the GPS positioning system 6 determines the current position of the vehicle 2, Fig. 2, step 101; col. 11, line 54 – col. 12, line 27).

Christensen does not specifically disclose:
wherein a confirmation that the vehicle is located on a route section approved for automated driving operation is only issued if 
the determined similarity measure exceeds a predetermined similarity threshold.

However, Gutmann discloses:
wherein a confirmation that the vehicle is located on a route section approved for automated driving operation (identifies the environment which results in a more precise vehicle location; [0010]) is only issued if 
the determined similarity measure exceeds a predetermined similarity threshold (evaluates whether the similarity between landmarks sensed and landmarks in the registered environment maps exceed a threshold value; [0057], [0164]).

You, Christensen and Gutmann are considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified You’s autonomous localization to further incorporate Christensen’s automated steering activation at the upcoming portion of the road and Gutmann’s similarity measure for the advantage of identifying the environment which results in a more precise vehicle location (Christensen’s col. 1, lines 24-50, Gutmann’s [0010]). 

Regarding claim 14, You discloses:
further comprising: 
comparing the determined most probable position with a position determined by the localization method based on the at least one global navigation satellite system (location estimator 40 estimates a location at which a vehicle is most likely to be located as a self position using on the current location the vehicle is likely to be located confirmed by satellite navigation receiver 13; Fig. 1, [0031]-[0044]).

Regarding claim 15, You discloses:
wherein the determined most probable position is evaluated as plausible if the determined most probable position and the position determined by the localization method based on the at least one global navigation satellite system are within a predetermined maximum distance from each other (location estimator 40 estimates a location at which a vehicle is most likely to be located as a self position using a probability distribution based on the candidate area at which the current location the vehicle is likely to be located on the map data selected by the satellite navigation receiver 13 and the third landmark detector 23, in other words, the most probable location determined by the location estimator 40 is related to the most probable location of the satellite navigation receiver 13 and the third landmark detector 23 within the candidate area by the probability distribution; Fig. 1, [0039]-[0044], [0050]).

Regarding claim 16, You discloses:
the determined most probable position has been evaluated as plausible (location estimator 40 uses the updated probability distribution to estimate a location at which a vehicle is most likely to be located as a self position; Fig. 1, [0040]-[0044]).

You does not specifically disclose:
wherein a confirmation that the vehicle is on a route section approved for automated driving operation.

However, Christensen discloses:
wherein a confirmation that the vehicle is on a route section approved for automated driving operation is only issued if the determined most probable position has been evaluated as plausible  (vehicle 2 determines whether or not to activate automated steering at the upcoming portion of the road, Fig. 2, step 104, after the lane marking detecting unit 3 detects landmarks 4 and the GPS positioning system 6 determines the current position of the vehicle 2, Fig. 2, step 101; col. 11, line 54 – col. 12, line 27).

You and Christensen are both considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified You’s estimated position to further incorporate Christensen’s autonomous driving control confirmation for the advantage of obtaining a more predictable and reliable driving/mode transitioning which results in an improved driving experience (Christensen’s col. 1, lines 24-50). 

Regarding claim 18, You does not specifically disclose:
wherein the landmark-based localization method comprises: 
downloading, by the vehicle, a map section of the digital map from a server external to the vehicle, wherein the map section is assigned to a current position of the vehicle, and wherein the current position of the vehicle is determined by the localization method based on the at least one global navigation satellite system.

However, Christensen discloses:
wherein the landmark-based localization method comprises: 
downloading, by the vehicle, a map section of the digital map from a server external (database 9; Fig. 1) to the vehicle (vehicle 2 downloads data indicative of the capability of performing automated steering at the upcoming portion of the road from the database 9 in the remote server; Fig. 1, col. 7, lines 27-44), wherein the map section is assigned to a current position of the vehicle (current position of the vehicle 2 is uploaded to the database 9; Fig. 1, col. 7, lines 45-47), and wherein the current position of the vehicle is determined by the localization method based on the at least one global navigation satellite system (GPS positioning system 6 determines the current position of the vehicle 2, Fig. 2, step 101; col. 11, line 54 – col. 12, line 27).

You and Christensen are both considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified You’s autonomous localization to further incorporate Christensen’s remote server for the advantage of data retrieval of data indicative of the capability of performing automated steering at the upcoming portion of the road which results in a more predictable and reliable driving/mode transitioning/handover (Christensen’s col. 1, lines 24-50 and col. 11, lines 26-28). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over You in view of Christensen and in view of Mao et al. (US20110118979A1; hereinafter Mao).

Regarding claim 17, You does not specifically disclose:
wherein the localization method based on at least one global navigation satellite system comprises: 
determining a current position of the vehicle using the at least one global navigation satellite system; 
determining an upper error limit for an expected deviation of an actual vehicle position from the current position of the vehicle determined using the at least one global navigation satellite system; 
defining a target limit in such a way that an area encompassed by the target limit does not encompass areas of adjacent roads, 
wherein a confirmation that the vehicle is on a route section approved for automated driving operation is only issued if the determined upper error limit lies within the area encompassed by the target limit.

However, Mao discloses:
wherein the localization method based on at least one global navigation satellite system comprises: 
determining a current position of the vehicle using the at least one global navigation satellite system (determining estimated position 204A/B/C using GPS; Figs. 2-4, [0040]); 
determining an upper error limit (protection limit PL 200A/B/C; Figs. 2-4) for an expected deviation of an actual vehicle position (true position 202; Figs. 2-4) from the current position of the vehicle determined using the at least one global navigation satellite system (scenarios a-c in Figs. 2-4); 
defining a target limit in such a way that an area encompassed by the target limit does not encompass areas of adjacent roads (deviation of the vehicle from a particular lane; [0044]-[0046]), 
wherein a confirmation that the vehicle is on a route section approved for automated driving operation is only issued if the determined upper error limit lies within the area encompassed by the target limit (PL 200C may be too large to satisfy the lane departure warning functionality, a driver may be notified that the lane departure warning application is not operating, or may be operating with degraded performance; Figs. 2-4, [0044]-[0046]).

You, Christensen and Mao are considered to be analogous because they are in the same field of autonomous vehicle localization.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified You and Christensen’s autonomous localization to further incorporate Mao’s notification to the user of the non-operation or degraded operation for the advantage of allowing the user to know failure of the system which results in a higher integrity and enhanced driver safety (Mao’s [0030]-[0031]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hanniel (US 20200385014 A1) discloses a sparse map for a plurality of vehicles traversing various road segments.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665